Citation Nr: 1722676	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  09-23 390	)	DATE
	)
	)

On appeal from the
Department of V eterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

 2.  Entitlement to service connection for vertigo.

 3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  He also had subsequent service in the Ohio Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

A videoconference hearing was held on August 27, 2012, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The case was previously remanded by the Board in November 2012 and September 2015 for additional development.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's sleep apnea is related to a period of active service or period of active duty for training, or an injury incurred during a period of inactive duty for training.

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's vertigo is related to a period of active service or period of active duty for training, or an injury incurred during a period of inactive duty for training. 

3.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric disorder, diagnosed as depression, is due to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 CFR § 3.303 (2016).

2.  The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 CFR § 3.303 (2016).

3.  The criteria for entitlement to service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in December 2007, March 2008, and July 2009.  The claims were last adjudicated in January 2017. 
Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including   service medical records, VA treatment records and private medical records, to the extent available.  The Board also notes that actions requested in the prior remands have been undertaken.  Concerning the claim for service connection for a psychiatric disorder and sleep apnea, VA examination and opinion reports were obtained.  The Veteran has not been afforded a VA examination addressing his claimed vertigo.  As there is no competent evidence of a current disability associated with service, to include evidence establishing that an event, injury, or disease occurred in service, a remand for a VA examination is not required.  Thus, a VA medical examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including psychosis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

With respect to National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated in line of duty while performing active duty for training, (ACDUTRA), or for disability resulting from an injury incurred in the line of duty occurring during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106 (West 2016).  

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. § 3.304 (b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1. Sleep apnea

The Veteran contends that he is entitled to service connection for sleep apnea.  At an August 2012 Board hearing, he testified that he initially became symptomatic for sleep apnea during his period of active duty from November 1965 to November 1968.

The Veteran's medical records reflect a diagnosis of sleep apnea.  In this regard, a September 2006 sleep study revealed sleep apnea.  

The service treatment records for the Veteran's period of service from November 1965 to November 1968 document no complaints, history or findings consistent with sleep apnea.  In an October 1968 Report of Medical History the Veteran denied frequent trouble sleeping.  

In 1999 the Veteran was reportedly diagnosed with sleep apnea.  A September 2006 diagnostic polysomnogram revealed obstructive sleep apnea with hypersomnia.  Subsequent treatment records document ongoing treatment for sleep apnea. 
In a witness statement in September 2008, C.B.M. reported having served with the Veteran in the Ohio Army National Guard from 1980 until 1986, and noted that the Veteran had a hard time staying awake.  He also stated that none of the sergeants liked to share sleeping quarters with the Veteran because of his loud snoring. 

The Board acknowledges that the medical evidence shows that the Veteran was initially diagnosed with sleep apnea while still enlisted in the National Guard.  As noted above, a National Guardsman seeking service connection for a Guard-related injury or disease must establish that they either became disabled or died from a disease or injury incurred during a period of ACDUTRA, or became disabled or died from an injury incurred during a period of INACDUTRA.  38 C.F.R. § 3.6. 

Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012).  Sleep apnea is a disease, not an injury, and therefore it must be shown that such a condition either began during or was otherwise caused by a period of active duty or ACDUTRA.  See 38 U.S.C.A. § 101 (24).  The record does not reflect that the Veteran was on active duty during the relevant time period, thus the claim must be based on a period of ACDUTRA.

None of the treatment records from the Veteran's Guard service show onset of sleep disorder during a period when his unit was called into federal service.  In addition, none of the service treatment records show the onset of sleep disorder during a period of active duty service or a period of ACDUTRA, nor any signs or symptoms of it during any such period.  Moreover, the Board notes that the Veteran does not contend that his sleep disorder had its onset specifically during a period of active duty service or ACDUTRA or was aggravated by a specific period of ACDUTRA, or resulted from an injury during a period of INACDUTRA. 

In short, there is no record of a diagnosis of sleep disorder during a period of active duty service or ACDUTRA, or that his current sleep disorder resulted from an injury during INACDUTRA, which is a necessary requirement of the Veteran's service connection claim. 

For the sake of completeness, the Board will now discuss the nexus element or relationship, between the Veteran's current diagnosed sleep apnea and his military service.  Here, the only medical opinion of record weighs against the Veteran's claim.

A VA examiner in May 2013 opined, following a review of the claims file and an examination of the Veteran, that it was less likely than not that the current obstructive sleep apnea was causally or etiologically related to his symptomatology in military service from November 1965 to November 1968.  The examiner based the opinion on the lack of evidence of treatment for, complaints or a diagnosis of, sleep apnea during said period of service.  The Veteran was never seen for a sleep disorder or complaints in service.  The examiner indicated that it was more likely than not that the Veteran's sleep apnea was related to progressive weight gain. 

In addendum reports in August 2016 and February 2017 the VA examiner reiterated that it was less likely than not that the Veteran's sleep apnea was related to service.  In support of the opinion the examiner noted that the service treatment records from November 1965 to November 1968 were silent regarding any complaints associated with sleep apnea.  The Veteran was never seen for a sleep disorder or complaints during the period of service in question.  Rather, the examiner concluded that the Veteran's sleep apnea was more likely than not related to progressive weight gain and morbid obesity. 

The Board finds that the VA examiner's medical opinion is highly probative in this matter, because it is based on a review of the claims folder, and based off of consideration of the medical literature.  The VA examiner's medical conclusion heavily weighs against the Veteran's claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sleep apnea falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of snoring and falling asleep, any actual diagnosis of sleep apnea requires objective testing to diagnose, and can have many causes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current sleep apnea requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that he has sleep apnea that is due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current sleep apnea is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  Moreover, even assuming the Veteran's frequent trouble sleeping could be equated with sleep apnea, there is no indication it began during a given period of active duty service or ACDUTRA. 

As the preponderance of the evidence is against the claim, the claim for service connection for sleep apnea is denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Vertigo

The Veteran contends that he is entitled to service connection for vertigo.  At an August 2012 Board hearing, he attributed his vertigo to exposure to diesel fumes for approximately four hours while riding in a vehicle from Fort Knox, Kentucky, to Lima, Ohio, which carried unsecured containers filled with diesel fuel.  

Initially, the Board notes that medical records show that the Veteran has been diagnosed with vertigo, thereby satisfying the first element of service connection.

The service treatment records for the Veteran's period of service from November 1965 to November 1968 documented no complaints, history or findings consistent with vertigo.  In an October 1968 Report of Medical History the Veteran denied a history of dizziness or fainting spells, and his neurological examination was determined to be normal.  Service treatment records for the Veteran's National Guard service contain no record of exposure to diesel fumes, nor was treatment or complaints associated with diesel fuel inhalation or vertigo noted at any time during service.   
An Army National Guard Retirement Points History Statement (NGB Form 23B), showed that the Veteran's National Guard service during the periods from November 1968 through November 2002 show he earned points for IDT (inactive duty for training) as well as AD points (for active duty, ACDUTRA, or annual training).  For the periods from November 11, 2000 to October 5, 2001 the Veteran earned 21 days of AD points and 43 days of IDT points.  From October 6, 2001 to October 23, 2001 he earned 18 AD points.  From October 24, 2001 to November 2, 2001, he earned 10 AD points, and from November 3, 2001 to November 2, 2002 he earned 42 IDT points and 43 AD points.  There is no showing that the Veteran's vertigo had an onset during a period of ACDUTRA or active duty or, is the result of injury during INACDUTRA.

In fact, vertigo was initially noted more than one year after service.  Treatment records in August 2006 noted the Veteran's report of a five year history of dizziness.  At that time he was diagnosed with vertigo.  A December 2006 treatment note recorded the Veteran's report of having been exposed diesel fuel while riding in a vehicle from Fort Knox, Kentucky, to Lima, Ohio, just after September 11, 2001.  Reportedly, he inhaled diesel fuel the entire time after which he became very dizzy and began to have headaches.  His symptoms continued to worsen progressively.  In February 2007 it was noted that the Veteran was being seen for vertigo.  The Veteran was advised not to drive a commercial vehicle and to seek medical retirement.  He was subsequently diagnosed with chronic vertigo.  A May 2007 private treatment record noted a history of vertigo having onset in 2001 after he inhaled fumes.  Subsequent treatment records show treatment for vertigo.  

The Veteran contends that he was exposed to diesel fumes during his National Guard service, which caused him to develop vertigo.  The Board acknowledges that the Veteran is competent to report as what he experienced; for example, he is competent to report that he experiences certain symptoms currently and that he was injured during service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's statements that he experienced dizziness while in the military and thereafter, and that he was exposed to such fumes during his National Guard service.  The Board accepts the Veteran's recollection of in-service exposure to fumes - at least at some point during his National Guard service.  In reviewing the record and the Veteran's statements, the Board has no reason to question his credibility regarding this exposure to toxic fumes, thus, his statements to this affect are accepted as true. 

The Board notes, however, that even if the Veteran's contentions were accepted as credible, service connection is not warranted.  In that regard, what is missing from the record is competent medical evidence showing that the Veteran's vertigo is  causally related to a period of ACDUTRA or active duty service, or is the result of an injury incurred during a period of INACDUTRA.  38 C.F.R. § 3.303.  As noted above, the Veteran did not have a diagnosis of or the onset of vertigo during a period of active duty or ACDTURA.  Additionally, treatment records are silent as to any opinion or reference that the Veteran's vertigo was related to his National Guard service.  

Although the Veteran is competent to report his subjective symptoms, such as dizziness, he is not competent to report that he has a diagnosis of vertigo due to service.  The diagnosis of, and the determination of the etiology of, inner ear disabilities are medical questions and require medical expertise.  See Jandreau, 492 F.3d at 1377, n. 4.  The Veteran has not been shown to have the requisite medical knowledge or expertise, and there is no competent medical evidence that supports the claim.  

To the extent that clinicians noted the Veteran's report of onset of vertigo during National Guard Service, a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Significantly, while the Veteran is capable of reporting onset and continuity of symptomatology starting during his National Guard service and continuing thereafter, the problem with this is that in the end the basic question on appeal is whether his current vertigo has been medically related to any period of active duty service, ACDUTRA during his National Guard Service, or an injury incurred during a period of INACDUTRA, which as set forth above, has not been done.
After considering all the evidence under the laws and regulations set forth above, the Board concludes that the most persuasive and probative evidence of record is against the claim, and the claim for service connection for vertigo is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

3. Depression 

The Veteran contends that he is entitled to service connection for depression.  At an August 2012 Board hearing, the Veteran reported onset of depression in 2001 during a 911 deployment.  While he generally endorsed symptoms of depression throughout his military career, he attributed his depression to exposure to diesel fuel fumes while traveling in a truck from Fort Knox, to Lima, Ohio.  

Service personnel records show that the Veteran served in Vietnam during the Vietnam era.  The service treatment records for the Veteran's period of service from November 1965 to November 1968 documented no complaints, history or findings consistent with depression.  In an October 1968 Report of Medical History the Veteran denied a history of nervous trouble of any kind, and his psychiatric examination was determined to be normal.  Service treatment records for the Veteran's National Guard service show that in January 1988 the Veteran was seen for situational depression.  A September 1989 clinical treatment note recorded a finding of depression/excessive worry associated due to his mother's passing.  In a Report of Medical History in March 1995 the Veteran endorsed a history of depression and excessive worry.  

A VA treatment report in January 2001 noted depression.  VA treatment records showed psychiatric treatment starting in February 2002, associated with the death of his son.  The Veteran reported being depressed throughout his life since 2002.  In October 2004 the Veteran was diagnosed with moderate and recurrent major depressive disorder.  Subsequent treatment records document ongoing treatment for depression. 

The Veteran underwent a mental health disorder VA examination in November 2009.  The examiner noted that the Veteran initially sought mental health treatment in 2002, following the suicide of his son.  He said that he suffered from depression for years following his Vietnam service, but was not able to articulate in what ways his depression was manifest before seeking treatment in 2002.  The examiner diagnosed depression, not otherwise specified (NOS).  The examiner explained that the diagnosis was appropriate given the Veteran's characteristic symptoms of depression, although the  level at which the symptoms were experienced did not appear to be at the level of severity associated with a major depression.  He was also diagnosed with personality disorder, NOS.  The examiner indicated that there was insufficient data to conclude that the Veteran's depression was caused by his military experiences in Vietnam or his current service-connected disease.  

On VA psychiatric examination in December 2010, the examiner noted that the service medical records were negative for mental health treatment.  Clinical records indicated that he was being followed at VA for a number of medical conditions including depression, dysthymia, PTSD and a personality disorder.  A number of records repeatedly mentioned his exposure to traumatic fumes during a four hour truck drive from Fort Knox.  Additional stressors at that time were a forced resignation from the Army after 29 years of both active and reserve duty, allegedly due to advanced age.  While in Vietnam his primary duties were to build roads airports and bridges.  He also ordered supplies.  He was the recipient of the Vietnam Service Medal with 2 Bronze Service Stars, Republic of Vietnam Campaign Medal and the National Defense Service Medal.  The Veteran was not injured in combat, although he reported one incident of exposure to mortar attacks.  The Veteran also reported that while on guard duty sniper fire hit his friend, who survived the attack.  The examiner determined that it was as likely as not that some of the Veteran's depression was related to his Fort Knox experiences, as well as to his chronic frustrations about the exposure to diesel fuel and lack of proper medical attention thereafter.  The examiner stated that the Veteran exhibited an angry and irritable form of depression which appeared to have been exacerbated in 2002 by the suicide of his son and further by his forced retirement from the military, as well as by occupational difficulties he had on his civilian job.  The examiner concluded that for the purpose of the examination it was the death of the Veteran's son and retirement from the military which were at least as likely as not the primary cause of his clinically severe depression.  Nonetheless, although one specific cause for his depression was not elicited, when the entire clinical picture was taken collectively, his experiences in the military, including exposure to diesel fumes, exposure to sniper fire, and additional fear of hostile and terroristic activity in Vietnam, at least as likely as not contributed significantly to the Veteran's clinical depression. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2016).  The Board is of the opinion that this point has been attained pertaining the current appeal.  While the evidence does not show that onset of depression during a period of active duty or ACDUTRA, the only opinion of record attributes, at least in part, the Veteran's depression to his service in Vietnam.  There is no evidence of record that contradicts this opinion.  

Considering the totality of the evidence and resolving reasonable doubt in the Veteran's favor, Board finds that the evidence is at least in relative equipoise as to whether a psychiatric disorder diagnosed as depressive disorder, is due to service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise as to whether the Veteran's depression is due to service, as such the claim is granted.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.



ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for vertigo is denied.

Service connection for depression is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


